DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (United States Patent Application Publication 2008/0224248), hereinafter referenced as Yang, in view of Hsu et al. (United States Patent Application Publication 2022/0171183), hereinafter referenced as Hsu.
Regarding claim 1, Yang discloses a camera module comprising: a circuit board (figure 1 exhibits circuit board 100 as disclosed at paragraphs 27 and 33); a photosensitive chip (figure 1 exhibits image sensor die 104 as disclosed at paragraph 27); a filter (figure 1 exhibits filter 114 as disclosed at paragraph 27); a holder (figure 1 exhibits holder 110 as disclosed at paragraph 27); and a lens assembly (figure 1 exhibits lens assembly 112 as disclosed at paragraph 27); wherein a receiving groove is recessed from a surface of the circuit board, the photosensitive chip is received in the receiving groove (figure 1 exhibits wherein die 104 is placed within a receiving groove of the circuit board 100), the holder is mounted on the surface of the circuit board and covers the photosensitive chip (figure 1 exhibits wherein holder 110 is mounted on the substrate 100 and covers the die 104), the filter is mounted in the holder and spaced from the photosensitive chip (figure 1 exhibits wherein filter 114 is mounted in the holder spaced from die 104), the lens assembly is mounted on the holder and located at a side of the filter facing away from the photosensitive chip (figure 1 exhibits wherein lens 112 is mounted on a side of the filter 114 opposite the die 104).  However, Yang fails to disclose a dustproof layer is laid on the surface of the circuit board facing the filter and surrounds the photosensitive chip.
Hsu is a similar or analogous system to the claimed invention as evidenced Hsu teaches a camera module wherein the motivation of protecting electronic components would have prompted a predictable variation of Yang by applying Hsu’s known principal of covering all of a circuit board except for a sensor area with a dustproof layer (figure 5 exhibits dustproof sheet 40 which is on the surface of PCB 30 facing upwards and has an opening 43’ which allows the sheet 40 to surround the image sensor 35 as disclosed at paragraph 27).
In view of the motivations such as protecting electronic components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Yang in view of Hsu discloses everything claimed as applied above (see claim 1), in addition, Hsu discloses wherein the dustproof layer comprises a first side facing away from the circuit board and a second side facing the circuit board, a first through hole penetrates the first side and the second side (figure 5 exhibits wherein the dustproof sheet 40 has top and bottom sides with through hole 43’ as disclosed at paragraph 27), an inner sidewall defining the first through hole surrounds the receiving groove (figure 5 exhibits wherein an inner sidewall surrounds the image sensor 35, when incorporating the dustproof sheet into Yang, it would have been obvious to a person having ordinary skill in the art to have the inner sidewall of hole 43’ surround the receiving groove taught by Yang so that the hole 43’ surrounds the image sensor die while allowing the dustproof sheet to flatly cover a non-optical sensing area of the inner surface of the circuit board).
Regarding claim 4, Yang in view of Hsu discloses everything claimed as applied above (see claim 2), however, Yang fails to disclose wherein the inner sidewall defining the first through hole is flush with an inner sidewall defining the receiving groove.
Hsu is a similar or analogous system to the claimed invention as evidenced Hsu teaches a camera module wherein the motivation of protecting electronic components would have prompted a predictable variation of Yang by applying Hsu’s known principal of fitting an opening of a dustproof sheet to be flush with an image sensor (figure 5 exhibits dustproof sheet 40 which is on the surface of PCB 30 facing upwards and has an opening 43’ which allows the sheet 40 to be flush with the image sensor 35 as disclosed at paragraph 27).  When applying this known technique to Yang in which the inner sidewall of the receiving groove is the same size as the image sensor (see for example figures 1 and 2), the combination would result in the inner sidewall defining the first through hole is flush with an inner sidewall defining the receiving groove.
In view of the motivations such as protecting electronic components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Yang in view of Hsu discloses everything claimed as applied above (see claim 1), in addition, Hsu discloses wherein the dustproof layer covers a plurality of electronic elements mounted on the circuit board (figure 1 exhibits wherein electronic components E1-E3 are covered by the dustproof layer as disclosed at paragraph 21).
Regarding claim 8, Yang discloses an electronic device comprising: a camera module comprising: a circuit board (figure 1 exhibits circuit board 100 as disclosed at paragraphs 27 and 33); a photosensitive chip (figure 1 exhibits image sensor die 104 as disclosed at paragraph 27); a filter (figure 1 exhibits filter 114 as disclosed at paragraph 27); a holder (figure 1 exhibits holder 110 as disclosed at paragraph 27); and a lens assembly (figure 1 exhibits lens assembly 112 as disclosed at paragraph 27); wherein a receiving groove is recessed from a surface of the circuit board, the photosensitive chip is received in the receiving groove (figure 1 exhibits wherein die 104 is placed within a receiving groove of the circuit board 100), the holder is mounted on the surface of the circuit board and covers the photosensitive chip (figure 1 exhibits wherein holder 110 is mounted on the substrate 100 and covers the die 104), the filter is mounted in the holder and spaced from the photosensitive chip (figure 1 exhibits wherein filter 114 is mounted in the holder spaced from die 104), the lens assembly is mounted on the holder and located at a side of the filter facing away from the photosensitive chip (figure 1 exhibits wherein lens 112 is mounted on a side of the filter 114 opposite the die 104).  However, Yang fails to disclose a dustproof layer is laid on the surface of the circuit board facing the filter and surrounds the photosensitive chip.
Hsu is a similar or analogous system to the claimed invention as evidenced Hsu teaches a camera module wherein the motivation of protecting electronic components would have prompted a predictable variation of Yang by applying Hsu’s known principal of covering all of a circuit board except for a sensor area with a dustproof layer (figure 5 exhibits dustproof sheet 40 which is on the surface of PCB 30 facing upwards and has an opening 43’ which allows the sheet 40 to surround the image sensor 35 as disclosed at paragraph 27).
In view of the motivations such as protecting electronic components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Yang in view of Hsu discloses everything claimed as applied above (see claim 8), in addition, Hsu discloses wherein the dustproof layer comprises a first side facing away from the circuit board and a second side facing the circuit board, a first through hole penetrates the first side and the second side (figure 5 exhibits wherein the dustproof sheet 40 has top and bottom sides with through hole 43’ as disclosed at paragraph 27), an inner sidewall defining the first through hole surrounds the receiving groove (figure 5 exhibits wherein an inner sidewall surrounds the image sensor 35, when incorporating the dustproof sheet into Yang, it would have been obvious to a person having ordinary skill in the art to have the inner sidewall of hole 43’ surround the receiving groove taught by Yang so that the hole 43’ surrounds the image sensor die while allowing the dustproof sheet to flatly cover a non-optical sensing area of the inner surface of the circuit board).
Regarding claim 11, Yang in view of Hsu discloses everything claimed as applied above (see claim 9), however, Yang fails to disclose wherein the inner sidewall defining the first through hole is flush with an inner sidewall defining the receiving groove.
Hsu is a similar or analogous system to the claimed invention as evidenced Hsu teaches a camera module wherein the motivation of protecting electronic components would have prompted a predictable variation of Yang by applying Hsu’s known principal of fitting an opening of a dustproof sheet to be flush with an image sensor (figure 5 exhibits dustproof sheet 40 which is on the surface of PCB 30 facing upwards and has an opening 43’ which allows the sheet 40 to be flush with the image sensor 35 as disclosed at paragraph 27).  When applying this known technique to Yang in which the inner sidewall of the receiving groove is the same size as the image sensor (see for example figures 1 and 2), the combination would result in the inner sidewall defining the first through hole is flush with an inner sidewall defining the receiving groove.
In view of the motivations such as protecting electronic components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Yang in view of Hsu discloses everything claimed as applied above (see claim 8), in addition, Hsu discloses wherein the dustproof layer covers a plurality of electronic elements mounted on the circuit board (figure 1 exhibits wherein electronic components E1-E3 are covered by the dustproof layer as disclosed at paragraph 21).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hsu and further in view of Gu et al. (United States Patent Application Publication 2020/0374426), hereinafter referenced as Gu.
Regarding claim 3, Yang in view of Hsu discloses everything claimed as applied above (see claim 1), however, the combination fails to disclose wherein the photosensitive chip extends through the first through hole and protrudes from the first side of the first through hole.
Gu is a similar or analogous system to the claimed invention as evidenced Gu teaches an image sensor mounted in a groove wherein the motivation of reducing quality deterioration due to shrinkage-curing of an adhesive would have prompted a predictable variation of Yang by applying Gu’s known principal of having the photosensitive chip extends through a first through hole and protrudes from a first side of a first through hole (figure 6 exhibits wherein an image sensor 300 is mounted such that it extends through and protrudes from an opening).
In view of the motivations such as reducing quality deterioration due to shrinkage-curing of an adhesive one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Yang in view of Hsu discloses everything claimed as applied above (see claim 9), however, the combination fails to disclose wherein the photosensitive chip extends through the first through hole and protrudes from the first side of the first through hole.
Gu is a similar or analogous system to the claimed invention as evidenced Gu teaches an image sensor mounted in a groove wherein the motivation of reducing quality deterioration due to shrinkage-curing of an adhesive would have prompted a predictable variation of Yang by applying Gu’s known principal of having the photosensitive chip extends through a first through hole and protrudes from a first side of a first through hole (figure 6 exhibits wherein an image sensor 300 is mounted such that it extends through and protrudes from an opening).
In view of the motivations such as reducing quality deterioration due to shrinkage-curing of an adhesive one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hsu and further in view of Hashimoto et al. (United States Patent Application Publication 2006/0178479), hereinafter referenced as Hashimoto.
Regarding claim 7, Yang in view of Hsu discloses everything claimed as applied above (see claim 1), however, the combination fails to disclose wherein the dustproof layer is a water-based protective film.
	Yang in view of Hsu discloses a dustproof layer (figure 2 exhibits dustproof layer 40 made of plastics or the like as disclosed at paragraph 22).  Hashimoto teaches that a dustproof layer that protects a circuit board can be a water-based film (paragraph 13 teaches that the film is a water-based film; paragraph 11 teaches that the film does not collect dust) applied to a face of a circuit board with electronic components (paragraph 9 teaches that the film is applied to the face of a circuit board).  Because both Hsu and Hashimoto teach dustproof layers applied to the face of a circuit board to protect the circuit board and electronic components placed on the circuit board it would have been obvious to a person having ordinary skill in the art to substitute the water-based film disclosed at Hashimoto for the dustproof layer of Hsu to achieve the predictable result of protecting the circuit board and electronic components from contaminants. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Yang in view of Hsu discloses everything claimed as applied above (see claim 8), however, the combination fails to disclose wherein the dustproof layer is a water-based protective film.
	Yang in view of Hsu discloses a dustproof layer (figure 2 exhibits dustproof layer 40 made of plastics or the like as disclosed at paragraph 22).  Hashimoto teaches that a dustproof layer that protects a circuit board can be a water-based film (paragraph 13 teaches that the film is a water-based film; paragraph 11 teaches that the film does not collect dust) applied to a face of a circuit board with electronic components (paragraph 9 teaches that the film is applied to the face of a circuit board).  Because both Hsu and Hashimoto teach dustproof layers applied to the face of a circuit board to protect the circuit board and electronic components placed on the circuit board it would have been obvious to a person having ordinary skill in the art to substitute the water-based film disclosed at Hashimoto for the dustproof layer of Hsu to achieve the predictable result of protecting the circuit board and electronic components from contaminants. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable because the prior art of record fails to teach or suggest wherein a size of the photosensitive chip is less than a size of the receiving groove to separate the photosensitive chip from an inner sidewall defining the receiving groove, a gap is formed between the photosensitive chip and the inner sidewall defining the receiving groove, and the dustproof layer is further laid in the gap, in combination with the other elements of the claim.  The closest prior art of record, Yang in view of Hsu discloses the camera module of claim 1, however, the dustproof sheet disclose by Hsu is laid flat on the circuit board and is not taught to fill gaps in a receiving groove.  Therefore, the combination fails to teach or suggest “wherein a size of the photosensitive chip is less than a size of the receiving groove to separate the photosensitive chip from an inner sidewall defining the receiving groove, a gap is formed between the photosensitive chip and the inner sidewall defining the receiving groove, and the dustproof layer is further laid in the gap” as currently claimed.
Claim 13 is allowable because the prior art of record fails to teach or suggest wherein a size of the photosensitive chip is less than a size of the receiving groove to separate the photosensitive chip from an inner sidewall defining the receiving groove, a gap is formed between the photosensitive chip and the inner sidewall defining the receiving groove, and the dustproof layer is further laid in the gap, in combination with the other elements of the claim.  The closest prior art of record, Yang in view of Hsu discloses the camera module of claim 8, however, the dustproof sheet disclose by Hsu is laid flat on the circuit board and is not taught to fill gaps in a receiving groove.  Therefore, the combination fails to teach or suggest “wherein a size of the photosensitive chip is less than a size of the receiving groove to separate the photosensitive chip from an inner sidewall defining the receiving groove, a gap is formed between the photosensitive chip and the inner sidewall defining the receiving groove, and the dustproof layer is further laid in the gap” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (United States Patent Application Publication 2021/0112662) discloses a sensor unit with a cover layer.
Zhang et al. (United States Patent Application Publication 2019/0361193) teaches a camera module.
Lee (United States Patent Application Publication 2017/0367193) teaches a method for coating a PCB.
Astle et al. (United States Patent Application Publication 2014/0192464) teaches a method for coating a PCB.
Halliday (United States Patent Application Publication 2013/0271649) teaches a camera module.
Fukamachi et al. (United States Patent Application Publication 2009/0160998) teaches a camera module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696